Title: To Thomas Jefferson from John Beckley, 15 March 1806
From: Beckley, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Capitol hill, 15th. March 1806.
                        
                        Having for some time past contemplated the idea of a Voyage to London, as affording the most probable
                            opportunity of disposing of my landed property and thereby releiving myself from the oppression of debts, which as a
                            suffering Security, I am liable to pay, but am otherwise unable to provide for, I have thought it might be possible to
                            combine with my present view, the Execution or performance of some public service of minor
                            importance which, Either yourself or some one of the Executive departments might be willing to confide to my temporary
                            agency during my trip, from which I should calculate to return in season to the next Session of Congress, taking my
                            departure immediately on the rising of the present Session. I think it highly probable that there
                            are some interesting and confidential views of the state of public affairs at home, during this eventful crisis, which I
                            could better impart to our mutual friend Mr. Monroe, than any other person, and whilst, therefore I could wish some
                            small agency which might go to defray the expences of my trip, the measure itself being covered by my ostensible object to
                            dispose of my private property might remain sacred as to every other person. My family are anxious
                            that I should go to dispose of my property, and should you approve and be able to aid my views, it would afford me the
                            highest gratification, whilst otherwise I must pray you to reserve this application to your own breast, being with every
                            sentiment of faithful attachment,
                        dear Sir, Your respectful & obliged friend,
                        
                            John Beckley.
                            
                        
                    